Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Allowable Subject Matter
Claims 2-3, 6-10 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 6, 7, 8, 9, 10) “wherein the behavior data of the user comprises a plurality of pieces of historical behavior data of the user in the latest historical time period, and the step of, obtaining target intent information of the user from the intent information list corresponding to the behavior data of the user, according to the text feature information and the intent information list corresponding to the behavior data of the user, and a preset semantic similarity threshold, and adding the target intent information of the user to an intent information queue for advertisement recommendation comprises: for each piece of the plurality of pieces of historical behavior data, calculating respectively semantic similarity between the text feature information corresponding to the historical behavior data and respective intent information included in the intent information list corresponding to the historical behavior data; for each piece of the plurality of pieces of historical behavior data, obtaining, -3-from the intent information list corresponding to the historical behavior data, intent information whose semantic similarity with the text feature information corresponding to 
As dependent claims 2-3 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
8/11/2021